1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
     ADAM EMMANUEL GARCIA,             )            NO. SACV 19-1308-ODW (KS)
11                                     )
                      Plaintiff,
12                                     )
             v.                        )            ORDER ACCEPTING FINDINGS AND
13                                     )            RECOMMENDATIONS OF UNITED
14                                     )            STATES MAGISTRATE JUDGE
     CITY OF NEWPORT BEACH, et al,
                                       )
15                    Defendants.      )
16   _________________________________ )
17
18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all of the records
19   herein, Defendants’ Motion to Dismiss the Complaint (the “Motion”) and Plaintiff’s
20   Application for the Clerk to Enter Default against Defendants (the “Application”), the parties’
21   related briefing, the October 3, 2019 Report and Recommendation of United States Magistrate
22   Judge (“Report”), and Plaintiff’s Objections to the Report (“Objections”). Pursuant to 28
23   U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has conducted a de novo review of
24   those portions of the Report to which objections have been stated.
25
26           The Court concludes that the arguments presented in the Objections do not affect or alter
27   the analysis and conclusions set forth in the Report. Accordingly, IT IS HEREBY ORDERED
28   that:
1        (1) the Application is DENIED;
2        (2) the Motion to Dismiss is GRANTED;
3        (3) Plaintiff’s Fifth Amendment Miranda claim is DISMISSED with prejudice and
4           without leave to amend;
5        (4) Plaintiff’s Fourth Amendment excessive force and state law tort claims are
6           DISMISSED without prejudice and with leave to amend;
7        (5) all claims against Gary Abrahamyan, Brandon Boehme-Decew, Rachel Cox, Zachery
8           Varela, Anna Thelman, Nicholas Carr, and “Karen Gary Abrahamyan” are
9           DISMISSED without prejudice and with leave to amend; and
10       (6) Plaintiff shall file a First Amended Complaint that complies with this Order and the
11          Report within 21 days of the date of this order or face dismissal of the case in its
12          entirety.
13
14   DATED: October 28, 2019
15                                                      ________________________________
16                                                             OTIS D. WRIGHT, II
                                                         UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
